Citation Nr: 1414149	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  10-09 510	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a bilateral hip disability, including as secondary to a service-connected low back disability.  

2.  Entitlement to service connection for a right knee disability, including as secondary to a service-connected low back disability.  

3.  Entitlement to service connection for a left knee disability, including as secondary to a service-connected low back disability.  

4.  Entitlement to service connection for a bilateral foot disability, including as secondary to a service-connected low back disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The Board remanded the claims for additional development in August 2013.  Jurisdiction of the claims is currently with the Los Angeles, California RO.  

The issue of entitlement to service connection for right knee disability is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran does not have a bilateral hip disability that is attributable to active service or was caused or made worse by a service-connected low back disability.

2.  The Veteran does not have a left knee disability that is attributable to active service or was caused or made worse by a service-connected low back disability.

3.  The Veteran does not have a bilateral foot disability that is attributable to active service or was caused or made worse by a service-connected low back disability.




CONCLUSIONS OF LAW

1.  The Veteran does not have a bilateral hip disability that is the result of disease or injury incurred in or aggravated during active service and a bilateral hip disability is not proximately due to, the result of, or aggravated by a service-connected low back disability.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2013).

2.  The Veteran does not have a left knee disability that is the result of disease or injury incurred in or aggravated during active service and a left knee disability is not proximately due to, the result of, or aggravated by a service-connected low back disability.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2013).

3.  The Veteran does not have a bilateral foot disability that is the result of disease or injury incurred in or aggravated during active service and a bilateral foot disability is not proximately due to, the result of, or aggravated by a service-connected low back disability.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claims, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice. Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in March 2008 and November 2013.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696   (2009) (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the February 2014 supplemental statement of the case. Overton v. Nicholson, 20 Vet. App. 427 (2006) (veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless). 

The Board also finds that the duty to assist requirements have been fulfilled. All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claims.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).  In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred during service if manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

The chronicity provisions are applicable where evidence, regardless of its date, shows that a Veteran had a chronic condition in service, or during an applicable presumptive period, and still has that disability.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b) (2013).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247   (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

In addition, service connection is warranted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2013).   That includes any increase in disability that is proximately due to or the result of a service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 (1995).

Bilateral Hip Disability

The Veteran claims that he has a bilateral hip disability related to his service-connected low back disability. 

The Veteran's service medical records do not show any complaints, findings, or treatment for a right or left hip disability.  

Post-service treatment reports from VA do not show any complaints related to a right or left hip disability.  

At a December 2013 VA examination, the Veteran reported the onset of hip pain in 2000.  Following a review of the claims file and examination of the Veteran, the examiner diagnosed the Veteran with mild degenerative joint disease of the right hip and left hip strain.  The examiner opined that Veteran's claimed right and left hip disabilities were less likely than not incurred in or caused by service.  The examiner's rationale was that there was no documentation of a hip injury or disease during service.  The examiner noted that the Veteran's hip condition did not start until years after service, in 2000, by his own history.  The examiner indicated that the post-service treatment records do not reveal a diagnosis of a hip disease, but the Veteran had not seen a doctor for it.  Further, the examiner noted that the etiology of the right hip nontraumatic osteoarthritis was due to his age and weight and the left hip strain was due to observed valgus deformity of the Veteran's left knee.  There examiner concluded that was no evidence that the conditions occurred during service or that there was an event in service to cause them.  The examiner also opined that a bilateral hip disability was less likely than not proximately due to or the result of the Veteran's service-connected low back disability.  The examiner's rationale for the opinion was that hip pain was not located in a radicular pattern due to chronic lumbar spine degenerative disc disease, but was located over the trochanter and in the groin and was most consistent with nontraumatic osteoarthritis, on the right, as found on X-ray, and strain, on the left, due to left knee valgus deformity.  The examiner indicated that the Veteran's back disease did not cause biomechanical strain on the hips as his spine was in alignment.  Finally, the examiner opined that the Veteran's bilateral hip disability was not at least as likely as not aggravated beyond its natural progression by the service-connected low back disability.  The examiner's rationale was that the Veteran's back was not out of alignment and did not put biomechanical strain on the Veteran's hips.  The examiner noted that the Veteran was 66 years old and obese at a weight that puts a strain on the hips and was the most likely cause of the right and left hip disabilities along with the left knee valgus deformity which was not present in service.  The examiner concluded that the Veteran's present severity of hip problem was mild and was the normal progression was due to his weight and left knee problem.

In considering the evidence of record and the applicable laws and regulations, the Board concludes that the Veteran is not entitled to service connection for a bilateral hip disability.  

The evidence does not show competent evidence of a relationship between the Veteran's claimed bilateral hip disability and his period of active service or to a service-connected low back disability.  The only medical opinion of record indicates that it was less likely than not that a left and right hip disability was due to service or caused or aggravated by a service-connected lumbar spine disability.  The examiner provided a thorough rationale for the opinion.  To the extent the examiner attributed any hip disability as resulting from a left knee disability, this decision denies service connection for a left knee disability.  Therefore, service connection based on causation or aggravation by a nonservice-connected left knee disability is not warranted.

Although the Veteran has contended that he has a bilateral hip disability related to a service-connected low back disability, he has submitted no competent medical evidence or opinion to corroborate that contention.  Competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1) (2013).  The Veteran's opinion is not competent to provide the requisite etiology of the claimed bilateral hip disability because those matters require medical expertise.  38 C.F.R. § 3.159(a)(1) (2013); Duenas v. Principi, 18 Vet. App. 512 (2004); Bostain v. West, 11 Vet. App. 124 (1998); Stadin v. Brown, 8 Vet. App. 280 (1995).  Therefore, his statements regarding his bilateral hip disability being related to service or a service-connected bilateral hip disability are not competent as he is not medically qualified to provide evidence regarding a matter requiring medical expertise, such as an opinion as to etiology.  The Board finds the examiner's opinion more probative because of the medical training of the examiner.  The Veteran has not submitted any contrary competent evidence that shows that any bilateral hip disability is at least as likely as not related to his service or to any service-connected disability.

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for a bilateral hip disability, and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).

Left Knee Disability

The Veteran claims that he has a left knee disability related to a service-connected low back disability.  

The Veteran's service medical records do not show any complaints, findings, or treatment for a left knee disability.  Clinical evaluation of the lower extremities was normal at the Veteran's November 1966 entrance examination, an October 1968 submarine examination, and February 1970 separation examination.  

Post-service treatment records at VA dated in July 2011 show that the Veteran had knee surgery seventeen years prior.  No further record of treatment was included in the records.  

At a December 2013 VA examination, following a review of the claims file and physical examination of the Veteran, the examiner diagnosed moderate degenerative joint disease and patellofemoral chondromalacia and valgus deformity of the knee, status post arthroscopy in 1985.  The examiner opined that it was less likely than not that the Veteran's left knee disability was caused or aggravated by service.  The examiner's rationale was that the Veteran was seen in service only for a right knee disability.  The examiner also opined that it was less likely than not that a left knee disability was proximately due to or the result of a service-connected low back disability.  The examiner's rationale was that the Veteran injured his knee after service in 1985 and required an immediate arthroscopy.  His current knee pain was under the patellae and was consistent with his knee patellar arthropathy.  The examiner noted that the pain was not related to the Veteran's service-connected low back disability or related to sciatic nerve peripheral neuropathy because the pattern of pain distribution was not consistent with his service-connected disabilities.  The examiner concluded that the Veteran's spine was in alignment and not causing biomechanical strain on his knees due to posture change.  Finally, the examiner opined that the Veteran's left knee disability was not at least as likely as not aggravated beyond its natural progression by the service-connected low back disability.  The examiner's rationale was that the Veteran's spine X-rays did not show an alignment problem and would not be a biomechanical factor in aggravating his knees.  The examiner noted that the Veteran was playing tennis until 2008, indicating his back was not so bad that he could not run and bend while running to play tennis, and so his back was not causing postural/biomechanical weight shifts that could have caused his present knee problem.  His post-service auto accident was severe enough to account for his current knee disease and caused his left knee valgus where his back, being in normal alignment would not.  There was no evidence of any events in service that caused aggravation to his knees.  The aggravation dates from the post-service 1985 auto accident.

In considering the evidence of record and the applicable laws and regulations, the Board concludes that the Veteran is not entitled to service connection for a left knee disability.  

The evidence does not show competent evidence of a relationship between the Veteran's claimed left knee disability and his period of active service or to a service-connected low back disability.  The only medical opinion of record indicates that it was less likely than not that a left knee disability was due to service or caused or aggravated by a service-connected low back disability.  The examiner provided a thorough rationale for the opinion.

Although the Veteran has contended that he has a left knee disability related to his active service or to a service-connected low back disability, he has submitted no competent medical evidence or opinion to corroborate that contention.  Competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1) (2013).  The Veteran's opinion is not competent to provide the requisite etiology of the claimed left knee disability because those matters require medical expertise.  38 C.F.R. § 3.159(a)(1) (2013); Duenas v. Principi, 18 Vet. App. 512 (2004); Bostain v. West, 11 Vet. App. 124 (1998); Stadin v. Brown, 8 Vet. App. 280 (1995).  Therefore, his statements regarding his left knee disability being related to service or a service-connected low back disability are not competent as he is not medically qualified to provide evidence regarding a matter requiring medical expertise, such as an opinion as to etiology.  The Board finds the examiner's opinion more probative because of the medical training of the examiner.  The Veteran has not submitted any contrary competent evidence that shows that any left knee disability is at least as likely as not related to his service or to any service-connected disability.

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for a left knee disability, and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).

Bilateral Foot Disability

The Veteran claims that he has a bilateral foot disability related to a service-connected low back disability.  

The Veteran's service medical records do not show any complaints, findings, or treatment for a bilateral foot disability.  Clinical evaluation of the feet was normal at the Veteran's November 1966 entrance examination and an October 1968.  

Post-service treatment reports show that a diabetic foot examination was normal at VA in September 2012.  The examiner noted that a tingling sensation was reported to be better.

At a December 2013 VA examination, following a review of the claims file and a physical examination of the Veteran, the examiner diagnosed bilateral mild degenerative joint disease and plantar heel spurs, symptoms resolved, and bilateral diabetic mild sensory peripheral neuropathy.  The examiner opined that it was less likely than not that a bilateral foot disability was caused or aggravated by service.  The examiner's rationale was that there was no foot injury in service.  The examiner noted that by the Veteran's own history, his feet did not bother him until recently.  Additionally, the examiner noted that Veteran's current symptoms are of numbness and tingling and Achilles and plantar pain were resolved.  Moreover, the Veteran had a diagnosis of uncontrolled diabetes made long after service, which was at least as likely the cause of his current foot bilateral symmetrical mild sensory diabetic neuropathy.  The examiner noted that the temporal relationship and distribution of paresthesia and numbness in his feet was not a radicular pattern, but typical of that of diabetes etiology, which occurred after service.  The examiner also opined that it was less likely than not that the bilateral foot disability was caused by the Veteran's service-connected low back disability.  The examiner's rationale was that the Veteran's foot pain was not radicular in distribution and thus was not due to a lumbosacral degenerative disc disease of L5-S1.  The examiner noted that the Veteran's foot pain was not that of a peripheral nerve distribution and so was not due to his service-connected sacral nerve condition.  The examiner indicated that lumbosacral spine degenerative joint disease was not known to cause diabetic neuropathy which was the cause of the Veteran's current foot pain.  Additionally, the examiner indicated that the Veteran's Achilles tendinopathy and plantar foot pain have resolved by the Veteran's history and so have actually improved to resolution while his service-connected low back disability is still active.  The examiner noted that lumbosacral spine disease would not cause Achilles tendinopathy or plantar foot problems.  Finally, the examiner opined that it was less likely than not that a bilateral foot disability was aggravated by a service-connected low back disability.  The examiner's rationale was that diabetic mild sensory neuropathy is not known to be made worse by biomechanical factors such as spine degenerative disc disease.  The Veteran's current diabetic mild sensory peripheral neuropathy began in the great toes and was progressing proximally as is the natural progression of the disease of diabetic sensory neuropathy.

In considering the evidence of record and the applicable laws and regulations, the Board concludes that the Veteran is not entitled to service connection for a left knee disability.  

The evidence does not show competent evidence of a relationship of the Veteran's claimed bilateral foot disability and his period of active service or to a service-connected low back disability.  The only medical opinion of record indicates that it was less likely than not that a bilateral foot disability was due to service or caused or aggravated by a service-connected low back disability.  The examiner provided a thorough rationale for the opinion.

Although the Veteran has contended that he has a bilateral foot disability related to his active service or to a service-connected low back disability, he has submitted no competent medical evidence or opinion to corroborate that contention.  Competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1) (2013).  The Veteran's opinion is not competent to provide the requisite etiology of the claimed bilateral foot disability because those matters require medical expertise.  38 C.F.R. § 3.159(a)(1) (2013); Duenas v. Principi, 18 Vet. App. 512 (2004); Bostain v. West, 11 Vet. App. 124 (1998); Stadin v. Brown, 8 Vet. App. 280 (1995).  Therefore, his statements regarding his bilateral foot disability being related to service or a service-connected low back disability are not competent as he is not medically qualified to provide evidence regarding a matter requiring medical expertise, such as an opinion as to etiology.  The Board finds the examiner's opinion more probative because of the medical training of the examiner.  The Veteran has not submitted any contrary competent evidence that shows that any bilateral foot disability is at least as likely as not related to his service or to any service-connected disability.

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for a bilateral foot disability, and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).





ORDER

Entitlement to service connection for a bilateral hip disability, including as secondary to a low back disability is denied.  

Entitlement to service connection for a left knee disability, including as secondary to a low back disability is denied.  

Entitlement to service connection for a bilateral foot disability, including as secondary to a low back disability is denied.  


REMAND

A review of the claims file reveals that a remand is necessary before the claim of entitlement to service connection for a right knee disability can be adjudicated.  

A Veteran is presumed sound on entry into service except for conditions noted on examination at the time of entry into service, or shown by clear and unmistakable evidence to have pre-existed service.  38 U.S.C.A. § 1132 (West 2002); 38 C.F.R. § 3.303(c) (2013).  Only those conditions recorded in examination reports can be considered as noted and a history of preservice existence of conditions recorded at the time of examination does not constitute a notation of a condition.  38 C.F.R. § 3.304(b) (2013).  Determination of the existence of a pre-existing condition may be supported by contemporaneous evidence, or recorded history in the record, which provides a sufficient factual predicate to support a medical opinion or a later medical opinion based upon statements made by the Veteran about the pre-service history of his condition.  Miller v. West, 11 Vet. App. 345 (1998); Harris v. West, 203 F.3d. 1347 (Fed. Cir. 2000).

To rebut the presumption of sound condition for conditions not noted at entrance into service, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-03 (2003), 70 Fed. Reg. 23027 (2005).  A lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 U.S.C.A. § 1153 (West 2002).

The Veteran's service medical records show that he reported that he had a trick or locked knee and was unable to perform knee bends on a report of medical history form prepared in conjunction with the November 1966 entrance examination.  The examiner noted that the Veteran reported knee pain but an examination was normal except for a smaller right quadriceps.  Clinical evaluation of the lower extremities was normal at the Veteran's entrance examination dated in November 1966.  The examiner noted that the Veteran's knee was stable to examination.  The records show reports of right knee swelling and giving way twice in April 1968.  Physical examination was unremarkable and no diagnosis was made.  An October 1968 submarine examination revealed a normal clinical evaluation of the lower extremities.  In February 1970, the Veteran reported right knee pain and was assessed with chondromalacia.  Clinical evaluation of the lower extremities was normal at separation from service.

At a December 2013 VA examination, the Veteran was diagnosed with patellofemoral degenerative joint disease, status post arthroscopy in 1985.  The Veteran indicated that the Veteran's right knee disability was less likely than not caused or aggravated by service.  The examiner's rationale was that the Veteran's knee condition was present before service.  The examiner noted that the Veteran's enlistment examination clearly reported that the Veteran had a right knee disability on entry and could not do knee bends due to bad knees from football injuries.  The examiner also indicated that the Veteran was seen one time in service in 1970 for his knee but the history included that he had chronic knee disease from "old football injuries" and there was no evidence for a new knee injury at that time.  The examiner also opined that it was less likely than not that a right knee disability was caused or aggravated by a service-connected low back disability.  

Once VA undertakes the effort to provide a medical examination or opinion, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The December 2013 VA examiner did not provide an adequate opinion with regard to the claim for a right knee disability.  The examiner did not apply the correct standard for determining whether a pre-existing disability was present.  Consequently, another examination and nexus opinion is necessary before a decision on the merits of the claim can be reached.

VA outpatient treatment reports dated through June 2013 are associated with the claims file.  Because there may be outstanding VA medical records that contain information pertinent to the Veteran's claim, an attempt to obtain such records should be made.  38 C.F.R. § 3.159(c)(2) (2013); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA treatment records since June 2013.   

2.  Then, schedule the Veteran for a VA examination of the right knee with the appropriate examiner.  The examiner must review the claims file and should note that review in the report.  The examiner should reconcile the opinion with the December 2013 VA medical opinion.  All opinions should be supported by a clear rationale, and include a discussion of the facts and medical principles involved.

(a)  The examiner should state whether a right knee disability clearly and unmistakably pre-existed service.  The examiner should cite to any evidence of record that demonstrates that the disability clearly and unmistakably existed prior to service.

(b)  If a right knee disability pre-existed service, the examiner should provide an opinion as to whether a right knee was aggravated by the Veteran's period of active service.  Aggravation means a permanent worsening of the underlying condition beyond the natural progress of the disorder.

(c)  The examiner should provide an opinion as to whether there is clear and unmistakable evidence that a right knee disability was not aggravated beyond the natural progression of the disorder by the Veteran's active service. 

(d)  If the examiner determines that a right knee disability did not clearly and unmistakably pre-exist service and was not aggravated during service, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's right knee disability is related to service.  In providing the opinion, the examiner should consider the Veteran's statements regarding symptoms of right knee pain in service and his statements regarding a continuity of symptomatology since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007). 

(e)  If the examiner determines that a right knee disability did not clearly and unmistakably pre-exist service and was not aggravated during service, and it is less likely than not that a right disability is related to service, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's right knee disability was caused or aggravated by a service-connected low back disability.

3.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


